Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed 3/1/22.  Claims 1-7 and 9-14 as amended in the previous notice of allowability via examiner’s amendments, remain in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed mask assembly, the prior art does not disclose, either alone or suggest in combination, a mask assembly including a frame and base assembly including a mask base that is substantially rigid or semi-rigid, and a mask frame including headgear attachments, the frame configured to couple to the mask base with interlocking clips or tabs to help stabilize the mask assembly on a user’s face in use, the frame being substantially rigid or semi-rigid; a mask seal provided around the perimeter of the mask base and configured to form a seal against the user’s face in use, the mask base being relatively more rigid, stiffer or more inflexible than the mask seal, the base and seal integrated into a single component, the base and seal forming a seal chamber to cover at least one of a mouth and nose of the user; a headgear assembly configured to attach to the headgear attachments of the mask frame and wrap around the user’s head to hold the mask frame in place in use; an air vent module including an annular component including a vent surface, an outer periphery, and a passage defined by a passage wall which includes a ball socket with a concave surface configuration; a coupler configured to mate the annular component to the frame and base assembly; and a plurality of vent holes arranged in a circular configuration and including through holes extending through the vent surface and spaced inwardly from the outer periphery, to provide radial diffusion of exhaust air; and a connection port 
The closest prior art references of record are: Dravitzki et al. (2012/0138061), Von Moger et al. (2015/0151071), Brown (2005/0012329), Ging et al. (7,487,772), Ho et al. (2012/0318272), Amarasinghe et al. (2016/0045700), and Janbakhsh et al. (2008/0066745).
While the above mentioned prior art references of record are related to the claimed invention in various aspects, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.  Von Moger discloses an embodiment of an air vent module with a ball joint and annular component with channels for exhaust of air (Fig. 3-50 to 3-71 for example); however, the above amended claim 1 distinguishes over this embodiment as agreed upon in the interview held on 11/23/21.  Von Moger discloses a vent module including through holes for exhaust of air but does not disclose a ball joint as claimed. It would not have been obvious to one of ordinary skill in the art to combine embodiments of Von Moger to meet the limitations as claimed without undue hindsight using Applicant’s own disclosure.  Janbakhsh discloses a similar air vent module but does not teach a ball end of a fluid connector which snap fits into the passage of the air vent module as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785